                  Case 20-10343-LSS               Doc 1973        Filed 01/22/21          Page 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                Jointly Administered
                                    Debtors.
                                                                Hearing Date: Feb. 17, 2021 at 10:00 a.m. (ET)
                                                                Obj. Deadline: Feb. 5, 2021 at 4:00 p.m. (ET)

                                                                Re: D.I. 1971 & 1972


           HARTFORD AND CENTURY’S MOTION FOR ENTRY OF AN ORDER
      AUTHORIZING FILING UNDER SEAL OF CERTAIN DOCUMENTS RELATING
      TO HARTFORD AND CENTURY’S MOTION FOR AN ORDER (I) AUTHORIZING
      CERTAIN RULE 2004 DISCOVERY AND (II) GRANTING LEAVE FROM LOCAL
          RULE 3007-1(f) TO PERMIT THE FILING OF SUBSTANTIVE OMNIBUS
                                   OBJECTIONS

             Hartford Accident and Indemnity Company, First State Insurance Company and Twin City

Fire Insurance Company (collectively, “Hartford”) and Century Indemnity Company, as

successor to CCI Insurance Company, as successor to Insurance Company of North America and

Indemnity Insurance Company of North America (“Century”)2 file this motion (the “Motion”)

seeking entry of an order (the “Proposed Order”), substantially in the form attached hereto as

Exhibit A, (i) authorizing Hartford and Century to file under seal certain portions of their Motion

for an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from Local

Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections [D.I. 1972] (the “Rule

2004 Motion”) and certain supporting documents identified below (the “Supporting


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Lane, Irving, Texas 75038.

2
      Arrowood Indemnity Company, formerly known as Royal Indemnity Company also joins in the Motion and is
      included in the signature block.
              Case 20-10343-LSS         Doc 1973       Filed 01/22/21     Page 2 of 7




Documents”); (ii) directing that information contained in the redacted portions of the Rule 2004

Motion and the Supporting Documents (collectively, the “Confidential Information”) shall

remain under seal and confidential pursuant the Bar Date Order (as defined below) and shall not

be made available to anyone, except to the Court, the Office of the United States Trustee for the

District of Delaware (the “U.S. Trustee”), and the Permitted Parties (as defined in the Bar Date

Order); and (3) granting related relief. In support of the Motion, Hartford and Century respectfully

states as follows:

                                 JURISDICTION AND VENUE

       1.      The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012. Hartford confirms its consent, pursuant to rule 9013-1(f) of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), to the entry of a final order by the Court in connection with this

motion to the extent that it is later determined that the Court, absent consent of the parties, cannot

enter final orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

       2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The bases for the relief requested herein are section 107(b) of title 11 of the United

States Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), rule 9018 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 9018-1.

                                         BACKGROUND

       4.      On February 18, 2020, The Boy Scouts of America and Delaware BSA, LLC

(together, the “Debtors”) commenced these chapter 11 cases. The Debtors continue to operate


                                                  2
              Case 20-10343-LSS         Doc 1973     Filed 01/22/21     Page 3 of 7




their non-profit organization and manage their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. These chapter 11 cases are being jointly

administered for procedural purposes only pursuant to Bankruptcy Rule 1015(b) and Local Rule

1015-1.

        5.      On March 4, 2020, the U.S. Trustee appointed the Tort Claimants’ Committee and

the Creditors’ Committee pursuant to section 1102 of the Bankruptcy Code. On April 24, 2020,

the Court appointed James L. Patton, Jr. as the Future Claimants’ Representative pursuant to

sections 105(a) and 1109(b) of the Bankruptcy Code. On July 24, 2020, the Coalition filed a notice

of appearance in these chapter 11 cases pursuant to section 1109(b) of the Bankruptcy Code. No

trustee or examiner has been appointed in these chapter 11 cases.

        6.      On May 26, 2020, the Court entered the Bar Date Order. The Bar Date Order

provides, in relevant part, that:

        Sexual Abuse Survivor Proofs of Claim submitted by Sexual Abuse Survivors and
        General Proofs of Claim submitted on behalf of minors and by individuals holding
        claims arising from sexual abuse who were at least eighteen (18) years of age at the
        time the sexual abuse began shall be held and treated as confidential by the Claims
        and Noticing Agent, the Debtors, the Debtors’ counsel and retained advisors, and
        any of [the Permitted Parties] to the extent such Permitted Party requests access to
        proofs of claim . . . Furthermore, each Permitted Party shall execute . . . a
        confidentiality agreement . . . by which such Permitted Party agrees to keep the
        information provided in such Sexual Abuse Survivor Proofs of Claim and/or the
        General Proofs of Claim confidential.

Bar Date Order, at ¶ 7(d).

        7.      Because the information contained in the Rule 2004 Motion and the Supporting

Documents must remain confidential pursuant to the Bar Date Order, Hartford and Century seek

leave to file under seal the Confidential Information.




                                                 3
              Case 20-10343-LSS         Doc 1973       Filed 01/22/21     Page 4 of 7




                                     RELIEF REQUESTED

       8.      By this Motion, Hartford requests entry of the Proposed Order authorizing Hartford

to file the following documents under seal:

               a.      Certain portions of the Rule 2004 Motion

               b.      Certain portions of the Declaration of Denise Neumann Martin

               c.      Exhibits 1 through 6 to the Declaration of Joshua D. Weinberg

               d.      Exhibits 1 through 29 to the Declaration of Todd Mercer

               e.      Certain recipient information on the affidavit of service regarding the Rule
                       2004 Motion and its related documents.

       9.      In addition, Hartford and Century seek an order directing that the Confidential

Information shall remain under seal and confidential and not be made available to anyone, except

to the Court, the U.S. Trustee, and the Permitted Parties; and (c) granting related relief.

                                      BASIS FOR RELIEF

       10.     Paragraph 7(d) of the Bar Date Order Provides, in relevant part, that:

       Sexual Abuse Survivor Proofs of Claim submitted by Sexual Abuse Survivors and
       General Proofs of Claim submitted on behalf of minors and by individuals holding
       claims arising from sexual abuse who were at least eighteen (18) years of age at the
       time the sexual abuse began shall be held and treated as confidential by the
       Claims and Noticing Agent, the Debtors, the Debtors’ counsel and retained
       advisors, and any of [the Permitted Parties] to the extent such Permitted Party
       requests access to proofs of claim . . . Furthermore, each Permitted Party shall
       execute . . . a confidentiality agreement . . . by which such Permitted Party agrees
       to keep the information provided in such Sexual Abuse Survivor Proofs of
       Claim and/or the General Proofs of Claim confidential.

Bar Date Order, at ¶ 7(d) (emphasis added).

       11.     The Confidential Information includes the names of Sexual Abuse Survivors and

other information regarding the same that must remain confidential. Accordingly, pursuant to the




                                                  4
              Case 20-10343-LSS        Doc 1973      Filed 01/22/21     Page 5 of 7




terms of the Bar Date Order, Hartford and Century request leave to file the Confidential

Information under seal.

               CERTIFICATION PURSUANT TO LOCAL RULE 9018-1(d)

       12.     Pursuant to Local Rule 9018-1(f), counsel for Hartford and Century certify that

counsel to Hartford and Century believe that the exhibits to the declarations of Joshua D. Weinberg

and Todd Mercier should be sealed in its entirety, such that no proposed redacted version can be

filed with this Motion. Hartford and Century will publicly file redacted copies of the Rule 2004

Motion and the Declaration of Denise Neumann Martin. Counsel for Hartford conferred with

counsel for the Debtors regarding the proposed redactions to the Rule 2004 Motion and certain

other Supporting Documents and in advance and such parties agreed regarding the scope of the

redactions.

                                        CONCLUSION

       WHEREFORE, Hartford and Century respectfully request that the Court enter the

Proposed Order, substantially in the form, attached hereto as Exhibit A, granting the relief

requested herein and such other relief as the Court deems appropriate under the circumstances.




                                                 5
            Case 20-10343-LSS       Doc 1973    Filed 01/22/21   Page 6 of 7




STAMOULIS & WEINBLATT LLC                   BAYARD, P.A.

/s/ Stamatios Stamoulis                      /s/ Gregory J. Flasser
Stamatios Stamoulis (#4606)                 Erin R. Fay (No. 5268)
800 N. West Street                          Gregory J. Flasser (No. 6154)
Third Floor                                 600 North King Street, Suite 400
Wilmington, Delaware 19801                  Wilmington, Delaware 19801
Telephone: 302-999-1540                     Telephone: (302) 655-5000
Facsimile: 302-762-1688                     Facsimile: (302) 658-6395
                                            Email: efay@bayardlaw.com
- and -                                             gflasser@bayardlaw.com

Tancred Schiavoni (admitted pro hac vice)   - and -
Gary Svirsky (apply for pro hac vice)
Andrew Kirschenbaum (admitted pro hac       James P. Ruggeri (admitted pro hac vice)
vice)                                       Joshua D. Weinberg (admitted pro hac vice)
                                            Michele Backus Konigsberg (admitted pro hac
O’MELVENY & MYERS LLP                       vice)
Times Square Tower                          SHIPMAN & GOODWIN LLP
7 Times Square                              1875 K Street, NW, Suite 600
New York, New York 10036-6537               Washington, D.C. 20003
Telephone: 212-326-2000                     Tel: (202) 469-7750
                                            Fax: (202) 469-7751
Counsel for Century Indemnity Company, as
successor to CCI Insurance Company, as      - and -
successor to Insurance Company of North
America and Indemnity Insurance Company     Philip D. Anker (admitted pro hac vice)
of North America, Westchester Fire          WILMER CUTLER PICKERING HALE AND
Insurance Company and Westchester Surplus   DORR LLP
Lines Insurance Company                     7 World Trade Center
                                            250 Greenwich Street
                                            New York, N.Y. 10007
                                            Tel: (212) 230-8890
                                            Fax: (212) 230-8888

                                            Danielle Spinelli (admitted pro hac vice)
                                            Joel Millar (admitted pro hac vice)
                                            WILMER CUTLER PICKERING HALE AND
                                            DORR LLP
                                            1875 Pennsylvania Avenue N.W.
                                            Washington, D.C. 20006
                                            Tel: (202) 663-6000
                                            Fax: (202) 663-6363




                                            6
                  Case 20-10343-LSS      Doc 1973      Filed 01/22/21   Page 7 of 7




                                                   Attorneys for First State Insurance Company,
                                                   Hartford Accident and Indemnity Company
                                                   and Twin City Fire Insurance Company


       THE LAW OFFICES OF JOYCE, LLC

       /s/ Michael J. Joyce
       Michael J. Joyce (No. 4563)
       1225 King Street, Suite 800
       Wilmington, DE 19801
        (302)-388-1944
       mjoyce@mjlawoffices.com

       -and-

       Kevin T. Coughlin (Admitted Pro Hac Vice)
       Lorraine M. Armenti (Admitted Pro Hac
       Vice)
       Michael E. Hrinewski (Admitted Pro Hac
       Vice)
       COUGHLIN DUFFY, LLP
       350 Mount Kemble Ave.
       PO Box 1917
       Morristown, NJ 07962
       973-267-0058 (Telephone)
       973-267-6442 (Facsimile)
larmenti@coughlinduffy.com

      Attorneys for Arrowood Indemnity Company,
      formerly known as Royal Indemnity
      Company

      Date: January 22, 2021
      Wilmington, Delaware




                                                   7
